    Case: 1:20-cv-06403 Document #: 26 Filed: 08/10/21 Page 1 of 11 PageID #:736




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

PARK PLACE HOSPITALITY, LLC,   )
individually and on behalf of all others
                               )
similarly situated,            )
                               )
         Plaintiff,            )
                               )                                 No. 20 C 6403
     v.                        )
                               )                                 Judge Sara L. Ellis
CONTINENTAL INSURANCE COMPANY, )
                               )
         Defendant.            )

                                       OPINION AND ORDER

        After suffering losses due to the COVID-19 pandemic, Plaintiff Park Place Hospitality, LLC

d/b/a Hilton Garden Inn Milwaukee Northwest Conference Center (“Park Place”) filed a claim with

its insurer, Defendant Continental Insurance Company (“Continental”). Continental denied the

claim, and Park Place filed this putative class action in response. 1 Park Place brings claims for

breach of contract and related declaratory relief, as well as for bad faith denial of coverage under

Illinois and Wisconsin law. Continental filed a motion to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6). The Court finds that Park Place has not sufficiently alleged “direct physical loss

of or damage to” its property as required to obtain coverage under its insurance policy’s language.

This failure dooms not only Park Place’s breach of contract and declaratory judgment claims but also

its bad faith claims, and so the Court grants Continental’s motion to dismiss and dismisses Park

Place’s complaint without prejudice.




1
  The Court has reviewed the parties’ supplemental statement on subject matter jurisdiction and finds that
it has subject matter jurisdiction over this lawsuit pursuant to 28 U.S.C. 1332(d).
     Case: 1:20-cv-06403 Document #: 26 Filed: 08/10/21 Page 2 of 11 PageID #:737




                                          BACKGROUND

I.     The Insurance Policy

       Park Place owns and operates a hotel, restaurant, lounge, and banquet and meeting

facilities in Milwaukee, Wisconsin. Park Place, along with two sister properties in Illinois,

obtained a commercial property insurance policy with policy number 6057091073 (the “Policy”)

from Continental. The Policy covered the period from June 1, 2019 through June 1, 2020.

       As relevant here, the Policy provides coverage for “direct physical loss of or damage to

real property at a location directly caused by a covered peril.” Doc. 1-1 at 4. The Policy also

provides business income and extra expense coverage, with Continental agreeing to “pay for the

actual loss of business income [Park Place] sustains during the period of restoration due to the

necessary suspension or delay of operations, and extra expense, caused by direct physical loss of

or damage to property at that location directly caused by a covered peril.” Id. The Policy

defines a “covered peril” as “a fortuitous cause or event, not otherwise excluded, which occurs

during this policy period.” Doc. 1-2 at 17.

       The Policy contains an exclusion for “loss or damage caused directly or indirectly by or

resulting from the presence, growth, proliferation, spread or any activity of . . . microbes,” Doc.

1-1 at 25, which includes by definition viruses, Doc. 1-2 at 24. But the Policy also includes

additional coverage related to microbes, which overrides the microbe exclusion “to the extent of

the coverage provided under this ADDITIONAL COVERAGE.” Doc. 1-1 at 15. Specifically,

the microbe additional coverage states:

               1. The Insurer will pay the following provided . . . microbes are the
               direct result of a covered peril, other than fire or lightning:

               a. direct physical loss of or damage to covered property caused by
               . . . microbes, including the cost of removing the . . . microbes;



                                                 2
    Case: 1:20-cv-06403 Document #: 26 Filed: 08/10/21 Page 3 of 11 PageID #:738




               b. the reasonable cost to tear out and replace any part of the
               covered building or other property as needed to gain access to the
               . . . microbes; and

               c. the cost of testing performed after removal, repair, replacement
               or restoration of the damaged property is completed, provided
               there is reason to believe that . . . microbes are still present.

               2. . . . [T]he insurer will also pay, as provided, for:

               a. the actual loss of business income the Named Insured sustains
               during the period of restoration due to the necessary suspension or
               delay in operations;

               ...

               c. extra expense,

               due to the:

               i. direct physical loss of or damage to covered property caused by
               . . . microbes that are the result of a covered peril, other than fire or
               lightning; or

               ii. prolonged period of restoration due to the remediation of . . .
               microbes from a covered loss.

Doc. 1-1 at 14–15. The Policy’s microbe additional coverage has a $50,000 limit.

       As relevant here, the Policy defines “period of restoration” as beginning on “the time and

date that the physical loss or damage that causes suspension of operations occurs.” Doc. 1-2 at

27. If the named insured resumes operations “with reasonable speed,” the “period of restoration”

ends on the “the date when the premises where the loss or damage occurred could have been

physically capable of resuming the level of operations which existed prior to the loss or

damage.” Id. at 28. And if the named insured does not resume operations or fails to do so with

reasonable speed, the “period of restoration” ends on “the date when the premises where the loss

or damage occurred could have been restored to the physical size, construction, configuration

and material specifications which existed at the time of loss or damage.” Id.



                                                   3
      Case: 1:20-cv-06403 Document #: 26 Filed: 08/10/21 Page 4 of 11 PageID #:739




II.     Park Place’s Insurance Claim

        On March 11, 2020, the World Health Organization characterized the COVID-19

outbreak as a pandemic. In response to the COVID-19 pandemic, the Governor of Wisconsin

and the Wisconsin Department of Health issued a series of orders aimed at stopping the spread of

COVID-19. Among other things, these orders initially limited the capacity of restaurants and

bars to “50 percent of seating capacity or 50 total people, whichever is less,” and required

“distancing of 6 feet between tables, booths, bar stools, and ordering counters.” Doc. 1 at 14.

Quickly, though, the governor revised the orders to allow only takeout and delivery. Although

Park Place’s hotel qualified as an essential business, Park Place nonetheless had to reduce

operations at its restaurant, lounge, and banquet and meeting facilities to comply with the orders.

By the time Park Place filed its complaint, it again offered some limited on-site dining in

addition to takeout. But it still could not host meetings or other large events in its banquet and

meeting facilities. In addition to the capacity limitations, Park Place has had to perform

additional cleaning and remediation measures in its efforts to combat the spread of COVID-19.

        In light of the spread of COVID-19 and the state orders, Park Place filed a claim with

Continental in March 2020, seeking coverage for its business losses. On June 5, 2020,

Continental denied Park Place’s claim, concluding that the Policy did not provide coverage

because “there is no indication that . . . operations were suspended by direct physical loss of or

damage to property.” 2 Doc. 1-3 at 4. This suit followed.

                                         LEGAL STANDARD

        A motion to dismiss under Rule 12(b)(6) challenges the sufficiency of the complaint, not

its merits. Fed. R. Civ. P. 12(b)(6); Gibson v. City of Chicago, 910 F.2d 1510, 1520 (7th Cir.

2
  In denying Park Place’s claim, Continental also explained that the Policy’s civil authority provision did
not provide coverage. Because Park Place does not invoke the civil authority provision in its complaint,
the Court does not address its applicability in this Opinion.
                                                     4
     Case: 1:20-cv-06403 Document #: 26 Filed: 08/10/21 Page 5 of 11 PageID #:740




1990). In considering a Rule 12(b)(6) motion, the Court accepts as true all well-pleaded facts in

the plaintiff’s complaint and draws all reasonable inferences from those facts in the plaintiff’s

favor. Kubiak v. City of Chicago, 810 F.3d 476, 480–81 (7th Cir. 2016). To survive a Rule

12(b)(6) motion, the complaint must assert a facially plausible claim and provide fair notice to

the defendant of the claim’s basis. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007); Adams v. City of Indianapolis, 742 F.3d 720, 728–29 (7th

Cir. 2014). A claim is facially plausible “when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678.

                                             ANALYSIS

I.      Scope of Coverage

        Under Illinois law, the construction of an insurance policy is a question of law, with the

Court interpreting the policy according to the general rules of contract interpretation. 3 Hess v.

Est. of Klamm, 2020 IL 124649 ¶¶ 14–15; see also Water Well Sols. Serv. Grp., Inc. v. Consol.

Ins. Co., 881 N.W.2d 285, 290–91 (Wis. 2016). When interpreting an insurance policy, the

Court’s primary objective “is to ascertain and give effect to the intention of the parties, as

expressed in the policy language.” Hess, 2020 IL 124649, ¶ 15 (citation omitted). The Court

gives unambiguous policy language its “plain and ordinary meaning.” Sanders v. Ill. Union Ins.

Co., 2019 IL 124565, ¶ 23; see also Plastics Eng’g Co. v. Liberty Mut. Ins. Co., 759 N.W.2d

613, 620 (Wis. 2009). The Court will not find ambiguity simply because the parties disagree as


3
  The Court need not engage in a choice of law analysis because the parties do not point to any material
differences between the substantive laws of Illinois and Wisconsin. The Court therefore applies Illinois
law, the forum state, and includes parallel citations to Wisconsin law where relevant. See Camp v. TNT
Logistics Corp., 553 F.3d 502, 505 (7th Cir. 2009); Bridgeview Health Care Ctr., Ltd. v. State Farm Fire
& Cas. Co., 2014 IL 116389, ¶ 25 (“[A] choice-of-law determination is required only when the moving
party has established an actual conflict between state laws.”).
                                                   5
    Case: 1:20-cv-06403 Document #: 26 Filed: 08/10/21 Page 6 of 11 PageID #:741




to a provision’s meaning. Founders Ins. Co. v. Munoz, 237 Ill. 2d 424, 490 (2010). Rather, an

ambiguity exists where policy language is subject to more than one reasonable interpretation.

Hobbs v. Hartford Ins. Co. of the Midwest, 214 Ill. 2d 11, 17 (2005). Courts construe ambiguous

terms strictly against the drafter and in favor of coverage. Outboard Maine Corp. v. Liberty Mut.

Ins. Co., 154 Ill. 2d 90, 118 (1992).

       Here, Continental argues that Park Place’s breach of contract and declaratory judgment

claims fail because the Policy does not cover Park Place’s alleged losses. Continental contends

that Park Place has failed to allege the required “direct physical loss of or damage to” its

property or, alternatively, that the microbes exclusion bars recovery for any losses caused by

COVID-19. Continental urges that “physical loss” and “physical damage” require a tangible

alteration in the property’s material state, which it claims Park Place cannot allege. Park Place

disagrees, arguing that COVID-19 particles had a physical impact on its property, essentially

rendering it unusable, and that the government closure orders prevented Park Place from using

its space and functioning as intended.

       The parties’ dispute centers around what constitutes “direct physical loss of or damage

to” property, a requirement for coverage under any applicable Policy provision. While the

Policy does not define “physical loss” or “physical damage,” that does not automatically render

these terms ambiguous. Nicor, Inc. v. Associated Elec. & Gas Ins. Servs. Ltd., 223 Ill. 2d 407,

417 (2006). In considering a similar question, the Illinois Supreme Court concluded that

“physical injury,” under its plain and ordinary meaning, “unambiguously connotes damage to

tangible property causing an alteration in appearance, shape, color or in other material

dimension” and does not include “intangible damage to property, such as economic loss.”

Travelers Ins. Co. v. Eljer Mfg., Inc., 197 Ill. 2d 278, 312 (2001). More recently, the majority of



                                                  6
    Case: 1:20-cv-06403 Document #: 26 Filed: 08/10/21 Page 7 of 11 PageID #:742




courts considering COVID-19 insurance claims have agreed that “physical” loss or damage

requires tangible or concrete injury. See, e.g., Oral Surgeons, P.C. v. Cincinnati Ins. Co., 2 F.4th

1141, 1144 (8th Cir. 2021) (“[T]here must be some physicality to the loss or damage of

property—e.g., a physical alteration, physical contamination, or physical destruction.”); Image

Dental, LLC v. Citizens Ins. Co. of Am., No. 20-CV-02759, 2021 WL 2399988, at *4 (N.D. Ill.

June 11, 2021) (“The nature of the loss must be physical, not intangible, immaterial, economic,

or regulatory.”); Sandy Point Dental, PC v. The Cincinnati Ins. Co., 488 F. Supp. 3d 690, 693

(N.D. Ill. 2000) (“The words ‘direct’ and ‘physical,’ which modify the word ‘loss,’ ordinarily

connote actual, demonstrable harm of some form to the premises itself, rather than forced closure

of the premises for reasons extraneous to the premises themselves, or adverse business

consequences that flow from such closure.”).

       Park Place argues, however, that the Court should not require a tangible injury because

“loss of” and “damage to” cannot mean the same thing, with “loss of” instead allowing for the

loss of access to a business’ physical space. See Derek Scott Williams PLLC v. Cincinnati Ins.

Co., --- F. Supp. 3d ----, 2021 WL 767617, at *4 (N.D. Ill. Feb. 28, 2021) (“[A] reasonable

factfinder could find that the term ‘physical loss’ is broad enough to cover . . . a deprivation of

the use of its business premises.”); In re Soc’y Ins. Co., --- F. Supp. 3d ----, 2021 WL 679109, at

*8 (N.D. Ill. Feb. 22, 2021) (because “‘physical loss’ must cover something different from

‘physical damage,’” to obtain coverage for “physical loss,” a plaintiff “need not plead or show a

change to the property’s physical characteristics”); Studio 417, Inc. v. Cincinnati Ins. Co., 478 F.

Supp. 3d 794, 800–01 (W.D. Mo. 2000) (“Defendant conflates ‘loss’ and ‘damage’ in support of

its argument that the Policies require a tangible, physical alteration.”). The Court agrees that the

terms “loss of” and “damage to” must mean different things: “[t]he plain wording of the phrase



                                                  7
    Case: 1:20-cv-06403 Document #: 26 Filed: 08/10/21 Page 8 of 11 PageID #:743




requires either a permanent disposition of the property due to a physical change (‘loss’), or

physical injury to the property requiring repair (‘damage’).” Crescent Plaza Hotel Owner L.P. v.

Zurich Am. Ins. Co., --- F. Supp. 3d ----, 2021 WL 633356, at *3 (N.D. Ill. Feb. 18, 2021); see

also Michael Cetta, Inc. v. Admiral Indem. Co., 506 F. Supp. 3d 168, 180 (S.D.N.Y. 2020)

(“[T]he term ‘loss’ would seem to include ‘theft or misplacement,’ which would not constitute

damage to the property. Further, ‘loss’ would extend to the complete destruction of property,

whereas ‘damage’ contemplates a lesser injury.” (citations omitted)). But the Court respectfully

disagrees that the Policy’s language allows for the conclusion that “physical loss of” property

includes loss of use of the property without any tangible or concrete loss. See Image Dental,

2021 WL 2399988, at *5 (“A ‘physical loss’ of property does not mean a mere inability to run a

business.”). Such an interpretation improperly reads “physical” out of the Policy’s language.

See id. at *6–7 (“Under the policy in question, a physical loss is a sine qua non of coverage. A

loss of use without a physical loss doesn’t count.”); Chief of Staff LLC v. Hiscox Ins. Co., --- F.

Supp. 3d ----, 2021 WL 1208969, at *3 (N.D. Ill. Mar. 31, 2021) (“[I]f the mere loss of use were

covered, what would be the difference between ‘direct loss’ and ‘direct physical loss’?”).

Therefore, the Court rejects Park Place’s preferred interpretation and instead agrees with the

majority of courts to have considered the question that “direct physical loss of or damage to”

property requires concrete or tangible loss or damage. See Melcorp, Inc. v. W. Am. Ins. Co., No.

20 C 4839, 2021 WL 2853371, at *2 (N.D. Ill. July 8, 2021) (“‘[P]hysical loss’ refers not to any

deprivation, but rather to a deprivation caused by a tangible or concrete change in the condition

or location of the thing that is lost.”); Image Dental, 2021 WL 2399988, at *7 (collecting cases).

       Here, Park Place has failed to allege any such actual physical loss or damage. “The

coronavirus does not physically alter the appearance, shape, color, structure, or other material



                                                  8
    Case: 1:20-cv-06403 Document #: 26 Filed: 08/10/21 Page 9 of 11 PageID #:744




dimension of the property.” Sandy Point Dental, 488 F. Supp. 3d at 694; see also L&J Mattson’s

Co. v. Cincinnati Ins. Co., No. 20 C 7784, 2021 WL 1688153, at *5 (N.D. Ill. Apr. 29, 2021)

(“The presence of virus in the air does not physically damage any of the property at the premises.

Nor does the presence of the virus on surfaces physically damage them.”). The Court does not

find persuasive Park Place’s analogy to cases finding that the presence of asbestos fibers, mold,

or other persistent hazards cause a physical loss. See Doc. 18 at 17–18. Unlike COVID-19,

which Park Place acknowledges did not render the premises completely unusable or

uninhabitable, the cases finding coverage based on the presence of asbestos, mold, or other

hazards “generally involve persistent physical contamination that requires repair or replacement,

rather than cleaning and disinfecting, to remediate.” See Circle Block Partners, LLC v.

Fireman’s Fund Ins. Co., No. 1:20-cv-02512, 2021 WL 3187521, at *7 (S.D. Ind. July 27,

2021); Kim-Chee LLC v. Philadelphia Indem. Ins. Co., --- F. Supp. 3d ----, 2021 WL 1600831, at

*5–6 (W.D.N.Y. Apr. 23, 2021) (“[C]ourts have consistently ruled that contamination by a

persistent chemical or biological agent, not otherwise excluded from coverage, may cause a

direct physical loss if it renders the insured property unusable. . . . [C]ontamination that is

temporary. . . or that imposes remediation costs without preventing use of the building . . . is

unlikely to qualify as a direct physical loss to the insured premises.” (collecting cases)).

Additionally, the government closure orders caused only an economic loss, not a physical loss,

and so cannot provide a basis for coverage. See Chief of Staff, 2021 WL 1208969, at *4

(collecting cases that have interpreted “direct physical loss” of property provision to not “apply

where, as here, a government closure order prohibits access to a business’s premises for reasons

unconnected to any change in the physical condition of those premises, or in the physical

condition or location of property at those premises”); Bradley Hotel Corp. v. Aspen Specialty Ins.



                                                  9
      Case: 1:20-cv-06403 Document #: 26 Filed: 08/10/21 Page 10 of 11 PageID #:745




Co., 508 F. Supp. 3d 249, 254 (N.D. Ill. 2020) (policy did not cover losses due to government

orders requiring a suspension of operations where no change to the physical property occurred);

10A Steven Plitt et al., Couch on Insurance § 148:46 (3d ed. 2021) (“The requirement that the

loss be ‘physical,’ given the ordinary definition of that term, is widely held to exclude alleged

losses that are intangible or incorporeal and, thereby, to preclude any claim against the property

insurer when the insured merely suffers a detrimental economic impact unaccompanied by a

distinct, demonstrable, physical alteration of the property.” (footnotes omitted)). Therefore,

because Park Place has not alleged any physical loss of or damage to its property, the Policy does

not provide it with coverage for the losses it has suffered due to the COVID-19 pandemic and

government closure orders, requiring dismissal of its breach of contract and declaratory relief

claims.

II.       Bad Faith Denial

          Having found that Park Place’s coverage claims fail, the Court concludes that the bad

faith denial claims under both Illinois and Wisconsin law fail as well. Under Illinois law,

Section 155 “provides an extracontractual remedy to policyholders whose insurer’s refusal to

recognize liability and pay a claim under a policy is vexatious and unreasonable.” Cramer v. Ins.

Exch. Agency, 174 Ill. 2d 513, 519 (1996); 215 Ill. Comp. Stat. 5/155. And under Wisconsin

law, a first-party bad faith claim exists where “the insured insists that the insurer wrongfully

denied benefits or intentionally mishandled a legitimate claim for benefits.” Brethorst v. Allstate

Prop. & Cas. Ins. Co., 798 N.W.2d 467, 479 (Wis. 2011). But when “an insurer denies the claim

of an insured because no coverage exists, the insurer has not failed to honor its contractual

obligations under an insurance policy.” First Ins. Funding Corp. v. Fed. Ins. Co., 284 F.3d 799,

807 (7th Cir. 2002); see also Brethorst, 798 N.W.2d at 480 (“[F]irst-party bad faith cannot exist



                                                 10
   Case: 1:20-cv-06403 Document #: 26 Filed: 08/10/21 Page 11 of 11 PageID #:746




without some wrongful denial of benefit under the insurance contract.”). Accordingly, because

Park Place has not sufficiently alleged claims for coverage under the Policy, it also cannot

proceed on its claims for bad faith denial of coverage under Illinois or Wisconsin law.

                                           CONCLUSION

       For the foregoing reasons, the Court grants Continental’s motion to dismiss [15].

Although the Court does not see how Park Place could cure the deficiencies in its complaint, the

Court will provide it with one opportunity to replead its claims. Therefore, the Court dismisses

Park Place’s complaint without prejudice and orders Park Place to file an amended complaint by

September 10, 2021. If Park Place does not file an amended complaint, the dismissal will

automatically convert to one with prejudice and the Court will enter judgment accordingly.




Dated: August 10, 2021                                       ______________________
                                                             SARA L. ELLIS
                                                             United States District Judge




                                                11
